Citation Nr: 0415866	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include schizotypal personality disorder and 
obsessive compulsive disorder.

(The issue of entitlement to service connection tinnitus will 
addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978, and from October 1982 to June 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizotypal 
personality disorder and obsessive compulsive disorder, was 
previously before the Board in March 2003, at which time it 
was denied.  The veteran appealed the Board's denial of this 
claim to the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 2003, the Court granted a joint motion 
to remand this appeal to the Board, vacating the March 2003 
Board decision.

The veteran testified by videoteleconference before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002) and who participated in this decision.

The issue of service connection for entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizotypal personality disorder and obsessive compulsive 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability, to include schizotypal 
personality disorder and obsessive compulsive disorder.  The 
Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the veteran has identified various private and VA 
health care providers who treated him for his psychiatric 
conditions.  Concerning his psychiatric condition, service 
medical records reflect no complaints of or diagnoses of a 
psychiatric disorder during his first period of service.  
During his second period of service, these records show that 
the veteran reported for treatment with complaints of 
inability to cope with his job.  Further entries reveal that 
he was going through a period of stress, including his wife's 
inability to adjust to overseas life and a death in the 
family.  He was ultimately diagnosed with schizotypal 
personality disorder, and discharged administratively.  

After his discharge, the first medical evidence of a 
diagnosis of a psychiatric disorder presented by the claims 
folder was submitted by the veteran and is dated in December 
2000.  This statement, proffered by James M. Sims, M.D., 
indicates that the physician has treated the veteran since 
November 1995 for mixed anxiety and depression, as well as 
significant obsessive compulsive features and elements of 
social anxiety disorder.  In February 2001, Dr. Sims 
supplemented his statement to include diagnoses of adjustment 
disorder with mixed emotional features and obsessive 
compulsive personality features.  

In September 2001, the veteran underwent VA examination, at 
which time the examiner diagnosed obsessive compulsive 
disorder and offered the following opinion:

The only information in the veteran's C-
file relating to a psychiatric condition 
was a description of an evaluation that 
led to a diagnosis of schizotypal 
personality disorder.  Although the 
veteran reported in today's examination 
that his obsessive-compulsive symptoms 
had been problematic for him since before 
the time he was treated in the Air Force, 
I could find no evidence of that in the 
record.  I cannot completely rule out the 
possibility that the obsessive-compulsive 
symptoms were there, but I saw no 
evidence of that.

Subsequently, the veteran indicated in his VA-9, "Appeal to 
Board of Veterans Appeals," and testified before the 
undersigned Veterans Law Judge that Dr. Sims opined that his 
current psychiatric disorder is the result of his active 
service.  Dr. Sims must be given an opportunity to proffer an 
opinion as to the cause of the veteran's current psychiatric 
disability.

The veteran also indicated that he had received treatment 
from other private and, possibly, VA health care providers.  
These records must be obtained.  Moreover, the veteran must 
be afforded another VA examination to allow the examiner to 
review the recently obtained evidence..  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed psychiatric 
disability.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
psychiatric disability, that are not 
already of record.  In particular, the RO 
should request inpatient and outpatient 
records, to include any and all medical 
and mental hygiene records, including any 
and all copies of group and individual 
therapy for treatment accorded the 
veteran by Dr. Sims and Adrian 
Williamson, III, M.D. of North Little 
Rock, Arkansas; Aniel House, M.D. of 
Jacksonville, Arkansas; and by McCain 
Psychotherapy in North Little Rock, 
Arkansas.  In addition, the RO should 
request inpatient and outpatient records, 
to include any and all clinical medical 
and mental hygiene records, including any 
and all copies of group and individual 
therapy for treatment accorded the 
veteran at the VA Medical Center (VAMC) 
in North Little Rock, Arkansas from 1984 
to the present.

The RO should also verify whether or not 
Dr. Sims works presently or worked in the 
past for the VA.  The RO should ensure 
that it obtains all records of treatment 
accorded the veteran by Dr. Sims, whether 
as a private or VA physician. 

4.  The RO should then give Dr. Sims an 
opportunity to provide a statement as to 
his opinion as to the etiology of the 
veteran's diagnosed psychiatric disorder.

5.  The RO should obtain any additional 
service medical records, including any 
and all mental hygiene records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record, including any 
and all records of legal or 
administrative proceedings involving the 
veteran.  The RO is further requested to 
make a specific attempt to obtain any and 
all hospital records-including any and 
all clinical and mental hygiene records-
of treatment accorded the veteran
?	While stationed with the 81st 
Transportation Company, RAF 
Bentwaters at the U.S. Air Force 
Clinic at RAF Bentwaters, England 
on or about May 1984
?	At any other hospital and/or 
clinic associated with the above.

6.  If the service medical or personnel 
records, clinical records, mental hygiene 
records, or hospital records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested psychiatric 
disorder.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested psychiatric disorder, 
to include schizotypal personality 
disorder and obsessive compulsive 
disorder.
?	Describe any current symptoms and 
manifestations attributed to any 
psychiatric disorder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all psychiatric pathology and 
neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested psychiatric disorder 
identified.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed psychiatric 
disorder is the result of the 
veteran's periods of active 
service.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for an acquired psychiatric 
disorder.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




